


110 HR 2559 : First Higher Education Extension Act

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2559
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2007
			 Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To temporarily extend the programs under
		  the Higher Education Act of 1965, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 First Higher Education Extension Act
			 of 2007.
		2.Extension of
			 programsSection 2(a) of the
			 Higher Education Extension Act of 2005 (Public Law 109–81; 20 U.S.C. 1001
			 note) is amended by striking June 30, 2007 and inserting
			 October 31, 2007.
		3.Rule of
			 constructionNothing in this
			 Act, or in the Higher Education Extension Act of 2005 as amended by this Act,
			 shall be construed to limit or otherwise alter the authorizations of
			 appropriations for, or the durations of, programs contained in the amendments
			 made by the Higher Education Reconciliation Act of 2005 (Public Law 109–171) to
			 the provisions of the Higher Education Act of 1965 and the Taxpayer-Teacher
			 Protection Act of 2004.
		
	
		
			Passed the House of Representatives June 6,
			 2007.
			Lorraine C. Miller,
			Clerk.Deborah M. Spriggs,
			Deputy Clerk.
		
	
	
	
